UNITED STATES DISTRICT COURT                                  D/F
EASTERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
              -a.ga.inst-                         MEMORANDUM & ORDER
                                                       19-CR-029(NGG)
ALONZO SHIPP,
                            Defendant.



     NICHOLAS G. GARAUFIS, United States District Judge.
     Defendant Alonzo Shipp is charged with one count of being a
     felon in possession of a fbrearm in violation of 18 U.S.C.
     §§ 922(g)(1),924(a)(2), and 3551 etseq. and one count of being
     a felon in possession of ammunition in violation of 18 U.S.C.
     §§922(g)(1), 924(a)(2), and 3551 etseq. {See Superseding In
     dictment (Dkt. 45).) Jury selection is scheduled for March 30,
     2020 and trial is scheduled to begin on March 31, 2020. Cur-
     rendy pending before the court are the Parties' cross-motions in
     limine. (Def. Mot. inLim. ("Def. Mot.")(Dkt. 52)); GoVt Mot. in
     Lim.("GoVt Mot")(Dkt. 53).) For the reasons stated below De
     fendant's motion is GRANTED in part and DENIED in part and
     the Govemmenfs motion is GRANTED in part and DENIED in
     part.

     L   BACKGROUND^

     In his motion. Defendant seeks to preclude the Government from
     admitting several pieces of evidence. First, Defendant seeks to
     preclude an emergency call (the "911 Call") placed by a witness
     (the "Complainant") who the Government contends was shot by



     ^ The Court assumes the Parties' familiarity with the relevant facts and
     prior procedural history of the case.
Defendant, as well as statements made by Complainant to a re
sponding police officer shortly thereafter. Second, Defendant
seeks to exclude admission of a photo array administered to
Complainant unless Complainant is subject to cross examina-
tion.2 Third, Defendant seeks a ruling compelling the
Government to make timely disclosure of any Giglio material.
Fourth, Defendant seeks to prevent admission of certain Face-
book messages sent and received by Defendant. Fifth and finally.
Defendant renews his prior motion seeking to exclude expert tes
timony in the area of toolmarks analysis and, in the alternative,
seeks to limit the expert testimony. (See Def. Mot.) The Govern
ment's motion seeks to admit the Complainanfs statements in
the 911 Call and his subsequent statement to the responding po
lice officer. (See GoVt Mot.)

Both parties filed their respective motions on February 3, 2020.
The government filed its opposition to Defendant's motion on
February 17, 2020 (Resp. in 0pp. to Def. Mot. ("GoVt 0pp.")
(Dkt. 55)), and Defendant filed his opposition to the Govern
ment's motion and reply to the Government's response on
February 21,2020(Reply (Dkt. 56)).

n. LEGAL STANDARD

     A. Motions in Limine

'The purpose of a motion in limine is to allow the trial court to
rule in advance of trial on the admissibility and relevance of cer
tain forecasted evidence." Gorbea v. Verizon N.Y.,Inc., No. 11-CV-
3758(KAM),2014 WL 2916964, at *1 (E.D.N.Y. June 25,2014)
(citing Luce v. United States,469 U.S. 38,40 n.2(1984);Palmieri
V. Defaria, 88 F.3d 136,141 (2d Cir. 1996); Nafl Union Fte Ins.
Co. ofPittsburgh,Pa. v. L.E. Myers Co. Grp.,937 F. Supp. 276,283
(S.D.N.Y. 1996)). "Evidence should be excluded on a motion in

^ The Parties have reached an agreement on this motion,and it is therefore
moot.
limine only when the evidence is clearly inadmissible on all po
tential grounds." United States v. Paredes, 176 F. Supp. 2d 179,
181 (S.D.N.Y. 2001). Further, "courts considering a motion in
limine may reserve decision until trial, so that the motion is
placed in the appropriate factual context." Jean-Laurent v. Hen-
nessy, 840 F. Supp. 2d 529, 536 (E.D.N.Y. 2011) (citing JVart
Union Fire Ins. Co., 937 F. Supp. at 287). The courfs ruling on a
motion in limine is preliminary and "subject to change when the
case unfolds." Luce,469 U.S. at 41.

    B. General Rules of Admissibility
Evidence must be relevant to be admissible at trial. Fed. R. Evid.
402. Evidence is relevant if it "has any tendency to make a fact
[that is of consequence to the determination of the action] more
or less probable than it would be without the evidence." Fed. R
Evid. 401. This relevance standard is'Very low." United States v.
White, 692 F.3d 235, 246 (2d Cir. 2012)(quoting United States
V. Al-Moayad, 545 F.3d 139, 176 (2d Cir. 2008)). All relevant
evidence is admissible unless the United States Constitution, a
federal statute, the Federal Rules of Evidence, or rules prescribed
by the Supreme Court provide otherwise. Fed. R. Evid. 402; see
also White,692 F.3d at 246.

"The court may exclude relevant evidence if its probative value
is substantially outweighed by a danger of one or more of the
following: unfair prejudice, confusing the issues, misleading the
jury, undue delay, wasting time, or needlessly presenting cumu
lative evidence." Fed. R. Evid. 403. "[Wjhat counts as the Rule
403'probative value' of an item of evidence, as distinct from its
Rule 401'relevance,'maybe calculated by comparing evidentiary
alternatives." Old Chief v. United States, 519 U.S. 172, 184
(1997). In short. Rule 403 requires the court to "make a consci
entious assessment of whether unfair prejudice substantially
outweighs probative value" with regard to each piece of prof
fered evidence. Al-Moayad, 545 F.3d at 160 (quoting United
States V. Salameh,152 F.3d 88,110(2d Cir. 1998)(per curiam)).

m. DISCUSSION

The court addresses each ofthe parties'requests for admission or
exclusion in turn.

     A. Defendant's Motion to Preclude and the
          Government's Cross-Motion to Admit the 911 Call

The Government seeks to admit a portion of Complainant's state
ments made to the operator during the 911 Call, as well as
Complainant's statement, purportedly made to a responding po
lice officer,^ that "Pump" had shot him. (See Audio of 911 Call;
Tr. of911 Call(Dkt. 53-1); Gov't Mot. at 3-5.) Defendant argues
that the 911 Call and the subsequent statement should be ex
cluded because (1) the statements are inadmissible hearsay,(2)
the statement to the responding officer implicates the Confronta
tion Clause, and (3) the probative value of the statements is
sustainably outweighed by the danger of unfair prejudice. (See
Def. Mot.) The court considers each of Defendant's arguments in
tum.


         1. Hearsay Analysis
Defendant first argues that Complainant's statements to the 911
operator and the responding police officer are inadmissible be
cause they are hearsay not subject to an exception. The




^ It is not immediately dear from the audio of the call that the person to
whom Complainant was speaking when he made this statement (at ap-
proximatdy 4:18 of the audio of the 911 Call) was a responding police
officer. However, the Parties seem to agree that it was.(See Gov't Mot. at
4; Reply at 2-3.)
Government contends that Complainanfs statements are admis
sible tmder Federal Rule of Evidence 803(1) as a present sense
impression as well as Rule 803(2) as an excited utterance.
"A statement describing or explaining an event or condition,
made while or immediately after the declarant perceived it," is
admissible as a present sense impression. Fed. R. Evid. 803(1).
"The present sense impression exception applies only to reports
of what the declarant has actually observed through the senses,
not to what the declarant merely conjectures." Brown v. Keane,
355 F.3d 82, 89 (2d Cir. 2004); see also Schering Corp. v. Pfizer
Inc., 189 F.3d 218, 233 (2d Cir. 1999) ("Statements based on
present sense impressions... express knowledge based on direct
sensory perception.").
"A statement relating to a startling event or condition, made
while the declarant was under the stress of excitement that it
caused" is admissible as an excited utterance. Fed. R. Evid.
803(2)."The rationale for this hearsay exception is that the ex
citement of the event limits the declarant's capacity to fabricate
a statement and thereby offers some guarantee of its reliability."
United States v. Steele, 216 F. Supp. 3d 317,322(S.D.N.Y. 2016)
(quoting United States v. Tocco, 135 F.3d 116, 127 (2d Cir.
1998)).In contrast to the present sense impression exception, an
excited utterance does not require contemporaneity with the un
derlying startling event. Id. "Rather, the key question governing
admission is whether the declarant was, within the meaning of
Rule 803(2),imder the stress of excitement caused by the event
or condition." United States v. Fell, 531 F.3d 197, 231 (2d Cir.
2008)(citation and quotation marks omitted).
Here, Complainant's statements are admissible imder both ex
ceptions. Complainant placed the 911 call shortly after being
shot.(See Tr. of911 Call) While speaking with the 911 operator.
Complainant reported that he had been shot, explained that the
person who shot him was chasing him, and—^referring to the
shooter as "Pump"—^begged the shooter to spare his life. (Id.)
Shortly thereafter, Complaint told a responding police officer
that"Pump" had shot him. (Id.) These statements described the
event of being shot immediately after it occurred, and contempo
raneously described the shooter following Complainant and
threatening Complainant. Complainant's statements to the 911
operator and the responding police officer are therefore admissi
ble as a present sense impression. See Brown v. Keane, 355 F.3d
at89. Complainant's statements were also made while Complain
ant was under the stress of receiving a gunshot wound to the
stomach and are thus also admissible as an excited utterance. See
FeZi, 531F.3dat231.

Defendant does not seriously contest that Complainanfs state
ments fit the parameters of Rules 803(1) and 803(2). (See, e.g..
Reply at 1-3.) Instead, Defendant argues that the circumstances
surroimding Complainanfs statements call their reliability into
question.(See Def. Mot. at 4-7; Reply at 1-3 (citing United States
V. Cameglia, 256 F.R.D. 384, 392 (E.D.N.Y. 2009)).) Defendant
argues that Complainant's statements are unreliable because—as
he later admitted to law enforcement—^he had been drinking all
day prior to being shot. (Def. Mot. at 5, Reply at 2.) Defendant
also points to statements later made by Complainant to law en
forcement officers that Complainant 'Vould not be able to
identify his'shooter because he had been too intoxicated." (Def.
Mot. at 7.)

These arguments go to the evidentiary weight of Complainant's
statements,however,and not their admissibility.'^ Rule 806 gives
Defendant the right to attack Complainant's credibility through
"any evidence that would be admissible for those purposes if the

^ Cameglia is not to the contrary. In that case. Judge Weinstein noted that
"the rules on hearsay should be read to exclude unreliable hearsay but to
admit reliable hearsay"in the context of applying the residual hearsay ex
ception. Cameglia,256 F.RD. at 392;see also Fed. R. Evid. 807.
declarant had testified as a witness." Fed. R. Evid. 806. There
fore, Complainant's purported inconsistent statements may be
used by Defendant to attack his aedibility, but not to preclude
admission of the 911 Call. Additionally, Defendant contends that
"[i]f the [G]ovemment wishes to present an identification of the
shooter, it should bring the [C]omplainant to court to be subject
to cross-examination." (Reply at 3.) However, Defendant may
himself call Complainant to testify, and, pursuant to Rule 806,
"may examine" him "on [his] statement[s] as if on cross-exami
nation." Fed. R. Evid. 806. Additionally, Defendant may avail
himself of the Sixth Amendment's Compulsory Process Clause
and subpoena Complainant to testify if he so chooses. See, e.g..
United States v. Inadi,475 U.S. 387, 397-98 (1986).^

         2. Confrontation Clause Analysis
The Defendant next contends that, unless Complainant testifies,
the Confrontation Clause precludes admission of Complainant's
statement to the responding police officer. The Confrontation
Clause prohibits the admission of "testimonial hearsay" without
cross-examination. Davis v. Washington, 547 U.S. 813, 824
(2006)."Statements are testimonial if the primary purpose ofthe
interrogation that elicited the statements was to create an out-of-
court substitute for trial testimony."Pham v. Kirkpatrick, 711 F.
App'x 67, 68-69 (2d Cir. 2018), cert denied, 138 S. Ct. 2585
(2018) (quotation marks omitted) (citing Michigan v. Bryant,
562 U.S. 344,356-58(2011))."The primary purpose of an inter
rogation that is subject to such scrutiny is determined through an
objective analysis of the circumstances of an encounter and the
statements and actions ofthe parties to it." Id. (citation and quo
tation marks omitted); see also BuRcoming v. New Mexico, 564
U.S.647,669(2011)(Sotomayor,J. concurring)("When the pri
mary purpose of a statement is not to create a record for trial the

^ As of Defendant's Reply, the Government had not disclosed Complain
ant's identity. The court addresses this in section n.B,infra.
admissibility of the statement is the concern of state and federal
rules of evidence, not the Confrontation Clause." (citations and
quotation marks omitted)).
 Here, Defendant's Confrontation Clause argument is foreclosed
by both Biyant and Davis. The facts here are remarkably similar
to the facts in Bryant Complainant made his statement to the
responding police officer shortly after the being shot. The re
sponding officer "did not know, and [Complainant] did not tell
[the officer], whether the threat was limited to [Complainant]."
Bryant,562 U.S. at 373. Also similar to Bryant, this case involved
a gun, which Bryant found to weigh against "construing the
emergency to last only precisely as long as the violent act itself."
Id. at 374. Based on the above, "this situation is more similar,
though not identical, to the informal, harried 911 call in Davis
than to the structured, station-house interview in Crawford.''Id.
at 377.

The court finds that the "primary purpose" of the responding of
ficer's inquiry about the identity of Complainant's shooter was
not "to create an out-of-court substitute for trial testimony." See
Pham,711F.App'x at 68. Complainant's statement was therefore
nontestimonial and is not subject to the Confrontation Clause.

          3. Rule 403 Analysis
Finally, Defendant argues that admission of the 911 Call should
be excluded under Rule 403.(See Def. Mot. at 9-11; Reply at 3-
4.)

For the majority of the 911 Call, the danger of imfair prejudice
does not substantially outweigh the probative value of Complain
ant's statements indicating that he was shot and that he identified
his shooter as "Pump." However, the court agrees with Defend
ant that the calculus changes for certain statements the
Government seeks to admit. Specifically, Complainant's state
ments"Fm dying. Fm dying"(Tr. at 3:6) and "I'm dying, ma'am"
(Tr. at 3:10) add little, if any, probative value to that of the rest
of the call. However,these statements create a substantial risk of
unfair prejudice to Defendant by leading the jury to consider the
apparent seriousness of Complainant's injury, which is not rele
vant to the offenses charged. Therefore, the Government may
admit the 911 Call up to and including the first time Complainant
says, "fve been shot in the stomach." (Tr. at 3:5; 911 Audio at
1:23.) The remainder, from the middle of line 3:5 through line
3:10, may not be admitted.
For the reasons stated above. Defendant's motion to preclude
Complainant's statements to the 911 operator and to the re
sponding police officer is GRANTED in part and DENIED in part
and the Govemmenfs motion to admit those statements is also
GRANTED in part and DENIED in part.
    B. Defendant's Motion for Giglio Material
Defendant next moves to compel production of any witness im
peachment evidence required by Giglio v. United States, 405 U.S.
150(1972). Specifically, the Defense requests "all [Civilian Com
plaint Review Board ("CCRB")], [Internal Affairs Bureau
("lAB")], and civil lawsuit files concerning the law enforcement
officers whom the government may call as witnesses at trial."
(Def. Mot. at 14.) The Defendant seeks an order compelling pro
duction of this information "sufficiendy in advance of trial that
the parties may litigate, if needed, whether the defense should
be permitted to cross-examine regarding any of the disciplinary
material."(Id.) In response,the Government notes that it "is well
aware of its Giglio obligations and ... will produce Giglio mate
rials for its witnesses at a reasonable time before trial."

The Government must disclose any "Giglio material in time for
its effective use at trial." United States v. Coppa, 267 F.3d 132,
146 (2d Cir. 2001).'The required timing of such a disclosure
depends on the materiality of the evidence and the particular cir
cumstances of each case; thus, the Second Circuit has refrained
from defining the temporal requirements of the phrase in time
for effective use." United States v. Inniss, No. 18-CR-134(KAM),
2019 WL 6117987, at *2 (E.D.N.Y. Nov. 18, 2019) (quotation
marks omitted). While "there is no pre-trial discovery right to Gi-
gUo materials. United States v. RWProfl Leasing Servs. Corp,, 317
F. Supp. 2d 167, 179 (E.D.N.Y.) (citing United States v. Nixon,
418 U.S. 683, 701 (1974)),"a district court has the discretion to
order Brady/Giglio disclosure at any time as a matter of sound
case management." United States v. Taylor, 17 F. Supp. 3d 162,
177 (E.D.N.Y. 2014) (citations and quotation marks omitted),
affd. No. 16-3274-CR, 2020 WL 629955 (2d Cir. Feb. 11,2020)
(summary order).
Because the court is admitting statements made by Complainant
that, if unimpeached, carry great potential weight, the prompt
disclosure of any GigUo material related to Complainant is essen
tial to protect Defendant's right to a fair trial. Therefore, the
Government is ORDERED to disclose Giglio (and Brady) material
as foUows:

       1) The identity of Complainant and any other Giglio
          material related to Complainant shall be disclosed
          by no later than March 16, 2020.
       2) Any Giglio material related to the Government's
          other witnesses, including any CCRB, LAB, and civil
           lawsuit files for law enforcement witnesses, as well
           as any remaining Brady material in the Govern
           ment's possession shall be disclosed by March 23,
           2020.

    C. Defendant's Motion to Exclude Certain Facebook
        Messages
Since Defendant filed his motions in lirnine, the Parties reached
an agreement on several ofthe Facebook messages that had been
in dispute.(See Gov't 0pp. at 5-7; Reply at 5.) StiU in dispute are




                                10
messages from two Facebook conversations, one between De
fendant and 'Tasha theQueen" CTasha") on July 26, 2018 and
another between Defendant and "Cutemloose Fam" on Novem
ber 12,2018.

         1. The July 26, 2018 Messages
The Government seeks to admit and Defendant seeks to exclude
two Facebook messages sent by Defendant in his conversation
with Tasha on July 26, 2018. First, in response to Tasha's ques
tion "Why are u on the run," Defendant responds, "I take
anything and I know u seen the news a shooting /a temp." Sec
ond, when Tasha asks Defendant "Where ya going," Defendant
responds,"No where either a nigga smoke me or I smoke a nigga
not going no where."(See GoVt 0pp. at 6; Reply at 5-8.)
Defendant argues that the first statement should be excluded
pursuant to Old Chief because the Government may offer other
evidence to establish that Defendant was on the run from the
police.(See Reply at 6 (citing Old Chief 519 U.S. at 184).) How
ever, because "the government will introduce other messages in
which [Defendant] states clearly that he is on the run because of
the shooting"(Reply at 6),the only additional potential prejudice
that could come from this message is the reference to the shoot
ing being on the news. The danger of unfair prejudice resulting
from the reference to the shooting being on the news does not
substantially outweigh the probative value of the message. This
is reinforced by the fact that, as the Government notes, the dan
ger ofimfair prejudice may be mitigated by a limiting instruction.
(Gov't 0pp. at 6 (citing United States v Snype,441 F.3d 119,129
(2d Cir. 2006) for the proposition that "the law recognizes a
strong presumption that juries follow limiting instructions").)
Because the danger ofunfair prejudice does not substantially out
weigh the probative value, the court permits the Government to
introduce the statement "I take anything and I know u seen the
news a shooting/a temp."




                               11
Next, the court agrees with Defendant that the statement, "No
where either a nigga smoke me or I smoke a nigga not going no
where" creates a danger of unfair prejudice that substantially
outweighs the statemenfs probative value. The court finds the
statement to have limited probative value for at least two rea
sons. First, the statement is made during a part of the
conversation between Defendant and Tasha where they are
speaking about Defendanfs future plans. A statement about what
Defendant intends to do in the future can hardly be an "admis
sion," as the Government contends (Gov't 0pp. at 6.), of a past
shooting. Second, it is unclear that "to smoke" a person neces
sarily means "to shoolf' them. (See Reply at 6-7 (noting several
different possible meanings for the verb to "smoke" a person in
modem slang, including to shoot, to confront, to defeat, to fel-
late, and to discipline through extreme physical activity).) On the
other side of the equation, tihe danger of unfair prejudice arising
from this statement is quite high. First, the jury members—^who
may have a less nuanced understanding of the various ways "to
smoke" is used in slang—^may assmne Defendant was speaking
about shooting someone even if he was not. Second, even if De
fendant was using "smoke" as a synonym for "shoot," the
statement may lead the jury to draw an impermissible propensity
inference: that Defendant routinely shoots people and is there
fore guilty of the offenses charged. Because the danger of unfair
prejudice substantially outweighs the probative value, the court
will not permit the Government to admit the statement "No
where either a nigga smoke me or I smoke a nigga not going no
where" into evidence.




                               12
         2.    The November 12, 2018 Messages
Next, the Parties dispute whether the following messages be
tween Defendant and "Cutemloose Fam"should be admitted:
  Author Sts Pistol Tony(100002075016114)
    Sent 2018-11-12 01:18:15 UTC
    Body Im hurt to cuz I was chilling into this incident

  Author Cutemloose Fam (100001001099045)
    Sent 2018-11-12 01:17:33 UTC
    Body ugh

  Author Cutemloose Fam (100001001099045)
    Sent 2018-11-12 01:17:21 UTC
    Body I'm not for no scolding. It just hurts my heart cuzz. Truly hurts me

  Author Sts Pistol Tony(100002075016114)
    Sent 2018-11-12 01:17:09 UTC
    Body
           Thats a fendi

   Author Cutemloose Fam (100001001099045)
     Sent 2018-11-12 01:16:40 UTC
    Body u gotta be tired, you been through so much,just like me.Too
         much, and your still going.

   Author Sts Pistol Tony(100002075016114)
     Sent 2018-11-12 01:16:24 UTC
    Body Factz ova tired

  Author Sts Pistol Tony(100002075016114)
     Sent 2018-11-12 01:16:09 UTC
    Body Factz tryna get me to come to the bank i am starting ova im
         paying for a hotel 300 a week

  Author Cutemloose Fam (100001001099045)
     Sent 2018-11-12 01:16:02 UTC
    Body a fucking nightmare geez. A fucking nightmare. You not tired?

Reviewing these messages,the court sees neither the high proba
tive value the Government assigns to these messages (see GoVt
Opp. at 6-7) nor the great risk of unfair prejudice that concerns
Defendant (see Reply at 8-9). Therefore, the court defers ruling
on the admissibility of these messages and will consider the Par
ties' arguments should the Government seek to admit these
messages at trial.




                                    13
        A.     Defendant's Motions to Exclude or Limit
               Ballistics Expert Testimony
Finally, Defendant makes two motions regarding the Govern
ment's proposed ballistics expert testimony. Defendant
previously moved under Daubert v. Merrell Dow Pharmaceuticals,
Inc., 509 U.S. 579(1993) to exclude firearms toolmarks analysis
testimony from the Govemmenfs ballistics expert.{See Mot. to
Exclude Proposed Ballistics Expert Testimony (Dkt. 30).) In
short. Defendant sought to prevent expert testimony that bullet
fragments and a shell casing recovered from crime scene were
fired from the firearm found near the crime scene. See United
States V. Shipp, — F. Supp. 3d. ™, 2019 WL 6329658, at *1
(E.D.N.Y. Nov. 26, 2019).

The court granted Defendants motion in part. The court foimd
that the current research on the method used by the ballistics
expert'lias yet to show [that the method] can reliably determine,
to a reasonable probability, whether separate pieces of ballistics
evidence have the same source firearm." Shipp, 2019 WL
6329658, at *17. Because of the limited reliability of the match
ing method,the court ruled that the expert may testify "that that
the toolmarks on the recovered bullet fragment and sheU casing
are consistent with having been fired from the recovered fire
arm," and that "the recovered firearm cannot be excluded as the
source ofthe recovered bullet fragment and shell casing" but may
not testify "to any degree of certainty, that the recovered firearm
is the source of the recovered bullet fragment or the recovered
shell casing." Id. at *16 (emphasis omitted). Det. Sean Ring
(whose analysis was considered in the court's ruling) has since
retired, and the Government provided notice that Det. Jeffrey
Bahm will testify in his stead. (See Gov't Jan. 8, 2020 Letter to
Def.(Dkt. 42).)

Here, Defendant(1) renews his original motion to exclude bal
listics expert testimony in fuU and (2)requests that the court rule




                                14
         that Det. Bahm"may not opine that individual characteristics[on
         a bullet fragment or shell casing] are unique to a specific fire
         arm." (Def. Mot. at 27-28.) The Government "opposes the
         [Dlefendanfs efforts to relitigate his ballistics motion but has no
         objection to the [DJefendanfs request that the [cjourt apply ifs
         prior ruling to Det. Bahm's testimony."(GoVt 0pp. at 8.)
         First, though Defendant renews his original notion, he "acknowl
         edges the [cjourt's ruling" on that motion and seeks to
         "preserv[e] those challenges rejected by the [cjourfs ruling."
         (Def. Mot. at 27.) The court sees no reason to revisit its earlier
         decision, and Defendanfs renewed motion to exclude Det.
         Bahm's testimony in its entirety is DENIED.
     Next, the limiting instruction Defendant requests is unnecessary
     in light of the court's prior decision on this matter. Det. Bahm
     may not testify, "to any degree of certainty, that the recovered
     firearm is the source of the recovered bullet fragment or the re
     covered shell casing," Shipp, 2019 WL 6329658, at*16
     (emphasis omitted). Any attempt to circumvent the court's deci
     sion on this matter will not be allowed. Defendant's request for a
     limiting instruction is therefore DENIED.

     IV. CONCLUSION

     For the reasons stated above Defendanfs (Dkt. 52) motion in
     limine is GRANTED in part and DENIED in part and the Govem-
     menfs (Dkt. 53) motion in limine is GRANTED in part and
     DENIED in part.
SO ORDERED.
                                                       s/Nicholas G. Garaufis
Dated:      Brooklyn, New York                      /NICHOLAS G. GARAUFI    FIS
            March     2020                          United States District Judge




                                        15
